Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Dec. 23, 2021 has been received and entered.
Currently, Claims 43-69 are pending.  Claims 45, 49-50, 52, 58, 62-69 are withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's arguments filed Dec. 23, 2021 have been fully considered but they are not persuasive. 


Election/Restriction
Applicant’s election without traverse of Group I (Claims 1-13), the species black walnut extract, ellagic acid, 5-hydroxy-1,4-naphthoquinone (juglone), alpha-hydrojuglone, in the reply filed on Oct. 8, 2019 is acknowledged.
Claims 45, 49-50, 52, 58, 62-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Oct. 8, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claim Rejections - 35 USC § 101
Claims 43, 44, 46-48, 51, 53-57, and 59-60 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins. Vitamins such as vitamin C come from oranges. Black walnut extract is isolated from naturally occurring black walnut. Ellagic acid is isolated from naturally occurring fruits and vegetables. A hydrating agent is a product of nature because a hydrating agent can be water, which is found in nature. A keratolytic agent can be vitamin E, which is an ingredient isolated from naturally occurring in fish. Black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins are a nature-based product, so they are individually compared to its closest naturally occurring counterpart (same compounds as in the black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins in their natural state) to determine if it has markedly different characteristics. Even if there is activity indication in the record that isolation of black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins has skin treating activities. The resulted activities for treating skin has been known because the ingredients are all known for treating skin (see James et al. (WO 2006/040596 A2).  Therefore, the marked difference in structure, function, or other properties as compared to its counterpart, black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins is a product of nature exception.
The claimed mixtures, as a whole, do not display markedly different characteristics compared to the closest naturally occurring counterpart. The combination of the black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins does not display markedly different characteristics, nor does it amount to significantly more than the exceptions. Each ingredient does not have markedly different features that are different from the ingredients found in nature. As a topical composition with all the ingredients mixed together. The ingredients as a whole has not been demonstrated to have different physical features than its natural counterpart. The ingredients has been known to be used on skin. Mixing the black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient together and with the additionally claimed ingredients does not markedly change the characteristics of any component of the composition, since the components continue to have the same properties in the mixture as they had alone. As for claims 10-11 and 40-41, the recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Because claims 43-44, 46 recites a nature-based product limitation (the combination of the black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(1). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(ll). Here, the closest natural counterpart is combination of naturally occurring compounds contained in black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins. When the claimed combination of the black walnut extract, ellagic acid, hydrating agents, keratolytic agents, a pharmaceutically acceptable excipient, vitamins is compared to these counterparts, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed composition is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented).
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients.  Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section 111(A)(2), 84 Fed. Reg. at 54-55. Claim 43 does not recite an additional element. Accordingly, the composition does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES). Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with respect to Step 2A Prong Two, the claim does not recite a single additional element (Step 2B: NO). The claim is not eligible.
Response to Arguments
Applicant argues that the combination has a new property when the combination is with hydrating agents and keratolytic agents and new beneficial use, specifically seborrheic keratoses.
In response to Applicant’s argument, Applicant must provide evidence of a markedly different characteristic.  Applicant’s mere argument that the composition has better effect is not convincing.  The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(ll). The Applicant’s claims are for a topical composition.  There is no assertion of a particular markedly different characteristic that is not inherent in the ingredients.  The use for treating seborrheic keratose would be an inherent characterstic.  The chemicals are all known for topical application, which would be activities that would treat seborrheic keratose.  Thus, inherently the composition has those activities.
Claim Rejections - 35 USC § 103
Claims 43, 44, 46-48, 53-57, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (WO 2006/040596 A2) in view of Burdock (2007, Food and Chemical Toxicology, 45: 2341-2351) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
James et al. teaches a composition comprising vitamin E, black walnut hull, ellagic acid (Claim 7), anti-inflammatory (Claim 6), administration including a powder, liquid or cream or gel (page 11, lines 26-27). Vitamin E would meet the limitation of keratolytic agents because it is a fatty acid that promote skin formation. Solvent such as propylene glycol, to enhance absorption (page 9, line 18), which meets the limitation of a hydrating agent. 5-hydroxy-1,4-napthoquinone would be present in black walnut. The therapeutic agent is ellagic acid, black walnut hull (Claim 7), comprises up to 0.25% of the total weight of the composition (Claim 10).  The composition can include pharmaceutically acceptable excipients (page 9, line 11); thus, Claim 11 is met.  The composition would be more effective in reducing seborrheic keratosis size as compared to the same formulation in the absence of antioxidant component because the same formulation would have the same function when used the same way.  Hydroxypropylmethylcellulose can be used in the range of at least 50% (page 11, paragraph 1).
Hydroxypropylmethylcelluose is a type of pharmaceutically acceptable excipient (see Burdock, Abstract). 
However, James et al. does not teach antioxidant in an amount of from 2-40%, hydrating agents from 30-90%, keratolytic agent from 0.5-20%, 0.1-80% pharmaceutically acceptable excipient.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising antioxidant in an amount of from 2-40%, hydrating agents from 30-90%, keratolytic agent from 0.5-20%, 0.1-80% pharmaceutically acceptable excipient of the active agent combination for the following reasons. The reference does teach the composition for treating topical ailments.
James et al. teaches a composition comprising vitamin E, black walnut hull, ellagic acid (Claim 7), anti-inflammatory (Claim 6), administration including a powder, liquid or cream or gel (page 11, lines 26-27). Vitamin E would meet the limitation of keratolytic agents because they promote skin formation. Solvent such as propylene glycol, to enhance absorption (page 9, line 18), which meets the limitation of a hydrating agent. Thus, it would have been obvious to make a concentrated composition containing antioxidant in an amount of from 2-40%, hydrating agents from 30-90%, keratolytic agent from 0.5-20%, 0.1-80% pharmaceutically acceptable excipient for use as a topical composition. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
Response to Arguments
Applicant argues that the claimed range is not taught.
In response to Applicant’s argument, the therapeutic agent is ellagic acid, black walnut hull (Claim 7), comprises up to 0.25% of the total weight of the composition (Claim 10).  Hydroxypropylmethylcellulose can be used in the range of at least 50% (page 11, paragraph 1). Hydroxypropylmethylcelluose is a type of pharmaceutically acceptable excipient (see Burdock, Abstract).  James et al. does not teach antioxidant in an amount of from 2-40%, hydrating agents from 30-90%, keratolytic agent from 0.5-20%, 0.1-80% pharmaceutically acceptable excipient.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising antioxidant in an amount of from 2-40%, hydrating agents from 30-90%, keratolytic agent from 0.5-20%, 0.1-80% pharmaceutically acceptable excipient of the active agent combination for the following reasons. The reference does teach the composition for treating topical ailments.

Applicant argues that it would not be obvious to combine the ingredients.
In response to Applicant’s argument, James et al. teaches a composition comprising vitamin E, black walnut hull, ellagic acid (Claim 7), anti-inflammatory (Claim 6), administration including a powder, liquid or cream or gel (page 11, lines 26-27).  The ingredients are taught in a reference for use in a topical formulation.  Hydroxypropylmethylcelluose is a type of pharmaceutically acceptable excipient (see Burdock, Abstract).  The ingredients are acceptable antioxidants, hydrating agents, keratolytic agents, excipients that are known to one of ordinary skill in the art for use in making a composition for skin application.  Therefore, there is a reason to combine the ingredients in the reference.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655